Title: James Madison to Andrew Stevenson, 25 March 1826
From: Madison, James
To: Stevenson, Andrew


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Mar. 25. 26
                            
                        
                        I have recd. the copy of your late Speech kindly forwarded by you. I cannot say that I concur in all your
                            views of the subject it discusses. But I take pleasure in doing justice to the ability with which those are maintained in
                            which I do not concur.
                        Will you pardon me for pointing out an error of fact into which you have fallen, as others have done, by
                            supposing that the term national applied to the contemplated Government in the early Stage of
                            the Convention, particularly in the propositions of Mr. Randolph, was equivalent to unlimited
                            or consolidated. This was not the case. The term was used, not in contradistinction to a limited, but to a federal Government. As the latter operated within the extent of its authority thro’
                            requisitions on the confederated States, and rested on the sanction of State Legislatures, the Government to take its
                            place, was to operate within the extent of its powers directly & coercively on individuals, and to receive the
                            higher sanction of the people of the States. And there being no technical or appropriate denomination applicable to the
                            new and unique System, the term national was used, with confidence that it would not be taken in a wrong sense,
                            especially as a right one could be readily suggested if not sufficiently implied by some of the propositions themselves.
                            Certain it is that not more than two or three members of the Body and they rather theoretically than practically, were in
                            favor of an unlimited Govt. founded on a consolidation of the States; and that neither Mr. Randolph, nor any one of his
                            colleagues was of the number. His propositions were the result of a Meeting of the whole Deputation, and concurred or
                            acquiesced in unanimously, merely as a general introduction of the business; such as might be expected from the part
                            Virginia had in bringing about the Convention, and as might be detailed, and defined in the progress of the Work. The
                            Journal shews that this was done.
                        I am not sure that I understand your allusions to the origin of the Convention of 1787. If I do, you have
                            overlooked steps antecedent to the interposition of the old Congress. That Convention grew out of the Convention at
                            Annapolis in August 1786. recommended by Virginia in the preceding winter. It had for its objects certain provisions only
                            relating to commerce & revenue. The deputies who met, inferring from an interchange of information as to the
                            state of the public mind, that it had made a great advance, subsequent even to the act of Virginia, towards maturity for a
                            thorough reform of the federal system, took the decisive step of recommending a convention with adequate powers for
                            the purpose. The Legislature of Virginia being the first that assembled, set the example of compliance, and endeavoured to
                            strengthen it by putting General Washington at the head of her Deputation
                        I cannot but highly approve the industry with which you have searched; for a key to the sense of the
                            Constitution, where alone the true one can be found; in the proceedings of the Convention, the cotemporary expositions,
                            and above all in the ratifying Conventions of the States. If the instrument be interpreted by criticisms which lose sight
                            of the intention of the parties to it, in the fascinating pursuit of objects of public advantage or conveniency, the
                            purest motives can be no security against innovations materially changing the features of the Government.
                        Mrs. M. charges me with her warmest affections for Mrs. Stephenson, with which I beg leave to mingle mine.
                            She joins also in the assurances of cordial esteem & regard, which are tendered to yourself.
                        
                            
                                James Madison
                            
                        
                    